Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to in response to the claims filed 3/5/2021. Claims 1-14 are amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Brandon Chan 3/12/2021.
The CLAIMS have been amended as follows: 
1. (Currently amended) An ion thruster comprising: 
a chamber[[,]] ;
a reservoir comprising a solid propellant, said reservoir being housed in the chamber and comprising a conductive jacket provided with at least one orifice;
at least one coil or at least one microwave antenna, wherein said at least one coil or said at least one microwave antenna sublimes the solid propellant in the reservoir to form a propellant in a gaseous state, which enters the chamber from the reservoir through said at least one orifice, wherein said at least one coil or said at least one 
a source of voltage comprising either a radiofrequency AC voltage source arranged in series with a capacitor and adapted for generating a signal having a radiofrequency between plasma frequencies of the ions and a plasma frequency of the electrons, or a DC voltage source;
means for extracting and accelerating the ions comprising a first grid located at an outlet end of the chamber and either a second grid located at [[an]] the outlet end of the chamber or an electrode, wherein said first grid is connected to a first voltage output of the voltage source, and wherein 
(i) the second grid is connected to a reference potential, 
(ii) the second grid is connected to a second output of the source of voltage, or
(iii) the electrode is connected to the reference potential, or the electrode is connected to the second output of the source of voltage.
wherein the means for extracting and accelerating the ions extracts and accelerates at least the ions so as to form a beam comprising at least the ions at the outlet end.
9. The ion thruster of claim 1, further comprising apertures which are circular, square, rectangle or in the form of slots, wherein the first grid comprises the apertures or wherein the first grid and the second grid comprise the apertures.

Allowable Subject Matter
Claims 1-14 are allowable.
The following is an examiner’s statement of reasons for allowance: The nearest prior art is Dressler 6,609,363.
The prior art neither teaches nor renders obvious, an ion thruster comprising: a chamber; a reservoir comprising a solid propellant, said reservoir being housed in the chamber and comprising a conductive jacket provided with at least one orifice; at least one coil or at least one microwave antenna, wherein said at least one coil or said at least one microwave antenna sublimes the solid propellant in the reservoir to form a propellant in a gaseous state, which enters the chamber from the reservoir through said at least one orifice, wherein said at least one coil or said at least one microwave antenna generates plasma in the chamber from the propellant in the gaseous state in the chamber in combination with the other limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741